Russell, C. J.
1. The statements of fact of the trial judge as to occurrences transpiring during a trial import verity, and are not to be questioned in a court of review.
2. The grounds of the amendment offered to the motion for a new trial in the present ease are expressly disapproved by the trial judge. The original motion contains only the usual statutory grounds. The trial judge certifies that there was a consent verdict in the case. The accused was fully informed as to the charge against him, and he consented to a verdict of guilty of assault with intent to murder, with a recommendation that he be punished as for a misdemeanor, after the trial judge (although permitting the defendant to act upon his own judgment) had “stated to the accused that he would not treat the case as a misdemeanor.” So far as appears from the record, the accused did not ask that counsel be appointed for him, and thoroughly understood his ease and the nature of the charge against him, as well as the probable result which would follow the verdict to which he consented. There was no error in refusing the motion for a new trial.

J udgment affirmed.